                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-22743-CIV-UNGARO/O’SULLIVAN

ALLYS ALVAREZ,

       Plaintiff,

v.

CITY OF MIAMI BEACH,

      Defendant.
________________________/

                                              ORDER

       THIS MATTER is before the Court on the Defendant City of Miami Beach’s Verified

Motion to Tax Costs (DE # 68, 4/3/19). Rule 7.1(C), Local Rules for the United States District

Court for the Southern District of Florida provides, in pertinent part:

                Each party opposing a motion shall serve an opposing
                memorandum of law no later than fourteen (14) days after service
                of the motion. Failure to do so may be deemed sufficient
                cause for granting the motion by default. (Emphasis supplied).

       Having received no response from the plaintiff, and a response having been due, it is

       ORDERED AND ADJUDGED that the plaintiff shall file a response to the Defendant City

of Miami Beach’s Verified Motion to Tax Costs (DE # 68, 4/3/19) on or before June 17, 2019.

The failure to file a response may result in a Recommendation that the Defendant City of Miami

Beach’s Verified Motion to Tax Costs (DE # 68, 4/3/19) be granted in its entirety.

       DONE and ORDERED, in chambers, in Miami, Florida, this 6th day of June, 2019.



                                               ________________________________
                                               JOHN J. O’SULLIVAN
                                               UNITED STATES MAGISTRATE JUDGE
